EXHIBIT 4
UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

---------------------------------------------------------------X
In re:                                                         :   Chapter 7
                                                               :
THEMA T. NORTON,                                               :   Case No. 17-42199 (ESS)
                                                               :
         Debtor.                                               :
                                                               :
---------------------------------------------------------------X
                                                               :
THEMA T. NORTON,                                               :   Adv. Pr. No. 20-01113
                                                               :
         Plaintiff,                                            :
                                                               :
         v.                                                    :
                                                               :
ECP PROPERTY II LLC, et al.,                                   :
                                                               :
         Defendants.                                           :
                                                               :
---------------------------------------------------------------X


        JEREMY S. FRIEDBERG, pursuant to 28 U.S.C. § 1746, declares as follows:

        1.       I am a stockholder of the law firm of Friedberg PC, which has an office at 10045

Red Run Blvd., Suite 160, Baltimore, Maryland 21117. I am named as a defendant in my

personal capacity in the adversary proceeding.

        2.       I have been a practicing attorney for 28 years. I am admitted and in good

standing in the courts of Maryland, Virginia, the District of Columbia, all federal courts in those

jurisdictions, as well as the United States Supreme Court, the United States Court of Appeals for

the Second Circuit, the United States Court of Appeals for the Sixth Circuit, and the Court of

Federal Claims. I am admitted to this Court pro hac vice.




                                                        1
       3.     In 28 years of practice, I have never been subject to a disciplinary proceeding or

complaint, nor have I ever been sanctioned for misconduct by any court. I am Martindale-

Hubbell AV rated.

       4.     I make this declaration in support of the Defendants’ motion to dismiss amended

Adversary Complaint Seeking Declaratory Judgment, Punitive Damages, and Permanent

Injunction [Adv. Doc. 19] (the “Amended Complaint”) filed by plaintiff/debtor Thema Norton

(“Debtor”), pursuant Rules 12(b)(a) and 12(b)(6) of the Federal Rules of Civil Procedure, made

applicable to this case by Rule 7012(b) of the Federal Rules of Bankruptcy Procedure.

       5.     Gordon Young and I are employees of Friedberg PC.

       6.     Friedberg PC was retained by Defendant ECP Property II LLC (“ECP”) to collect

a valid debt owed to ECP.

       7.     ECP holds a Judgment (the “Judgment”) against Riverrock Nehemiah Realty,

LLC (“Riverrock”), which was entered in a case before the Supreme Court of the State of New

York in Kings County styled ECP Property II LLC v. Riverrock Nehemiah Realty LLC, et al.,

Index Number 3763/12 (the “Foreclosure Action”). Debtor is not subject to the Judgment.

       8.     As more fully alleged in the case styled ECP Property II LLC v. Joseph S. Norton

et al., U.S. District Court for the Eastern District of New York Case No. CV-20-00303

(ILG)(VMS) (the “RICO Action”), Debtor participated in numerous acts intended to frustrate

ECP’s collection of the Judgment.

       9.     Every action I have undertaken on behalf of ECP to collect the Judgment, was

made in my role an employee of Friedberg PC, pursuant to the request of ECP and for the benefit

of ECP.




                                               2
       10.     My firm, as counsel to ECP, filed the RICO Action. At the time of filing, I was

not admitted to practice in the United States District Court for Eastern District of New York and

did not seek pro hac vice admission until one month after my firm filed the RICO Action, which

admission was subsequently granted.

       11.     Debtor was not served with a summons and complaint personally in the RICO

Action. Debtor has not filed an answer in the RICO Action. Debtor has not attended any

hearings in the RICO Action. Debtor did not attend the two-day mediation in the RICO Action.

Debtor not been deposed in the RICO action nor served with any discovery in the RICO Action.

To the knowledge of Friedberg PC and myself, neither ECP nor Friedberg PC have ever had any

direct contact with Debtor.

       12.     I bear no malice toward Debtor, and none of my actions in prosecuting the

Foreclosure Action and the RICO Action has been motivated by malice toward Debtor.

       I declare under penalty of perjury under the laws of the United States of America that the

foregoing is true and correct. Executed on March 1, 2021.



                                                    JEREMY S. FRIEDBERG


                                            By:             /s/ Jeremy S. Friedberg




                                               3
